990 F.2d 1264
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Vincent George PARKS, Jr., Defendant-Appellant.
No. 92-55997.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1993.*Decided March 16, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Vincent Parks, a federal prisoner, appeals pro se the district court's summary denial of his 28 U.S.C. § 2255 motion challenging his jury conviction for armed bank robbery, in violation of 18 U.S.C. §§ 2113(a) & (d), and use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).   We review de novo,  Vargas v. United States Parole Commission, 865 F.2d 191, 193 (9th Cir.1988), and we affirm.


3
Parks contends that there was insufficient evidence to support his conviction for use of a firearm during a crime of violence because the government failed to prove that he possessed a firearm, as opposed to a dangerous weapon or device, and that he carried the firearm unlawfully.


4
In determining whether the evidence is sufficient to support a conviction, we view the evidence in the light most favorable to the government to determine whether "any rational trier of fact would have found the essential elements of the offense beyond a reasonable doubt."   Jackson v. Virginia, 443 U.S. 307, 319 (1979).   To establish a violation of section 924(c), the government must prove that the defendant knowingly used or carried a firearm during and in relation to a crime of violence.   See 18 U.S.C. § 924(c);   United States v. Streit, 962 F.2d 894, 899 (9th Cir.), cert. denied, 113 S.Ct. 431 (1992).


5
We hold that a rational trier of fact could have found beyond a reasonable doubt that Parks violated section 924(c).   At trial, three government witnesses testified that Parks carried a handgun during the bank robbery.   The government was not required to prove that Parks carried the firearm "unlawfully" in order to establish that he violated section 924(c).   See Streit, 962 F.2d at 899.


6
Parks also contends that the district court erred in denying his motion without stating the reasons for its decision.   No statement of reasons is required.   See Rules Governing Section 2255 Proceedings, Rule 4(b), 28 U.S.C. foll. § 2255.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3